Citation Nr: 1226567	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  11-21 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel







REMAND

The appellant served in the Army National Guard, which included a period of active duty for training from October 1958 to March 1959.  

This matter comes to the Board of Veterans' Appeals (Board) following a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Generally, in order to qualify for VA benefits, a claimant must be a veteran.  Cropper v. Brown, 6 Vet. App. 450, 452 (1994); D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).  A "veteran" is a person who served in the active military, naval, or air service.  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2011).  A veteran may obtain compensation for a disability incurred in the line of duty, or aggravated in the line of duty, in active military, naval, or air service during wartime or peacetime.  38 U.S.C. §§ 1110, 1131 (2011).  The term "active military, naval, or air service" is defined to include (1) active duty or a period of active duty for training during which a person was disabled or died from a disease or injury; and (2) any period of inactive duty for training during which a person was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24)(A)-(C).  

In a February 2010 statement, the appellant contended that his hearing loss was the result of noise exposure associated with his work as a supply technician with the Texas Army National Guard.  In particular, the appellant reported that he worked at U.T.E.S. #1 (Unit Training Equipment Site) at Camp Maxey in Powderly, Texas.  At U.T.E.S. #1, heavy equipment and armored vehicles were identified as being stored and serviced.  The appellant noted that his office was next to the main work bay, which, as a result of this proximity, subjected him to noise through a wall and large window.  The appellant commented that no armored or wheeled vehicles had mufflers.  In an October 2010 VA Form 21-4138 (Statement in Support of Claim), the appellant alleged that many noises during his military service, both active (i.e., active duty for training) and National Guard duty, contributed to his hearing loss.  

In his VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the appellant reported that he entered "reserve service" in 1959 at Santa Ana, California and left reserve service in 1963, also in Santa Ana, California.  He also reported that he entered the National Guard in 1983 at Powderly, Texas and left the National Guard in February 2002.  According to the appellant, at the time of his departure he was assigned to the "736th Mt. Co."  Furthermore, the appellant's VA Form 21-526 reflects his report of receiving retired pay of $361 a month based on "military service."  The retirement pay was reportedly based on the appellant's length of service.  

The appellant's service treatment records associated with his period of active duty for training in 1958 and 1959 are unavailable for review.  The RO made a formal finding of the unavailability of these records in May 2011.  In this regard, searches were conducted through the Records Management Center (RMC) in St. Louis, Missouri, as well as the Texas Military Forces (TMF), Adjutant General's Department.  Both the RMC and TMF notified the RO that the sought-after records were unavailable.  That same month, May 2001, the RO contacted the appellant and notified him of the results of its records search, and requested that he submit records in his possession that would support his claim.  A review of the claims file does not reflect that the appellant has submitted any additional records.  

Otherwise, the appellant has submitted various reports of audiological examinations, which the RO characterized in its September 2010 rating decision and June 2011 Statement of the Case as being service treatment records (STRs).  The earliest of these records is a Reference Audiogram dated in June 1988.  In particular, in the "service component" section, the appellant is identified as "Other" and not a "Regular" or "Reservist" or "National Guard."  Additionally, under the section for Personal Data, the Reference Audiogram reflects the appellant's civilian grade as "WG-06."  Furthermore, the Reference Audiogram notes the appellant's place of work as "UTES #1."  The majority of the remaining audiological examination reports submitted by the appellant, the last dated in February 2002, also identify the appellant as "other" and identify his civilian pay grade as "WG-06."  

Also associated with the records submitted by the appellant is a United States Department of Labor Notice of Occupational Disease and Claim for Compensation (Form CA-2).  The form, undated, lists the appellant's grade level as WG-6, his occupation as "parts & tool attendant," and the location where the appellant worked as "UTES #1."  Additionally, the form reflected a box noting the "employee's retirement coverage."  The box for CSRS (Civil Service Retirement System) was checked.  There is also a report from St. Joseph's Hospital and Health Center, dated in June 1998.  In that report, an audiologist noted the appellant's complaint of hearing loss, especially in the right ear, of gradual onset, in addition to a history of industrial noise exposure.  The appellant was noted to deny trauma, ear pain, drainage or dizziness.  

The Board also notes that the appellant was provided a VA examination in August 2010.  The report of examination reflected a diagnosis of bilateral sensorineural hearing loss.  It also noted the appellant's report that his hearing difficulty had begun 12-14 years earlier.  Additionally, the appellant was noted to report noise exposure to weapons during active duty for training.  Otherwise, the examiner noted that the appellant had worked for the National Guard from 1983 to 2002, and that the appellant's examination reports had been reviewed from his civilian work with the Texas Army National Guard.  

The Board is cognizant that the appellant's work as a supply technician with the Texas Army National Guard is not necessarily "active military, naval, or air service" (i.e., active duty, active duty for training, or inactive duty for training).  There are employment positions within the National Guard where a military technician is a federal civilian employee.  See 32 U.S.C. § 709 (2006).  In some cases, the federal civilian employee is required to have dual status (i.e., maintain membership in the Selected Reserve (which includes the National Guard)), and in a limited number of cases, he or she is not.  See 10 U.S.C. § 10216 (2006) (Military Technicians (Dual Status)) and 10 U.S.C. § 10217 (2006) (Non-Dual Status Technicians).  

Here, the appellant has reported in his VA Form 21-526 that he left reserve service in 1963, and thereafter, entered the Army National Guard in 1983 at Powderly, Texas.  In this case, it appears the appellant's work with the Texas Army National Guard was as a federal civilian employee and not as Selected Reserve member.  As noted above, the appellant has not been identified as a reservist or guardsman in audiological reports associated with his work at U.T.E.S. #1.  The appellant's civilian grade, WG or Wage Grade, falls under the Federal Wage System.  (See www.opm.gov)  Furthermore, the appellant's report of receiving retired pay of $361 a month based on "military service," appears to be benefits paid through the federal civil service retirement system.  Otherwise, there is no indication from the evidence that the appellant's work at U.T.E.S. #1 was conducted while he was on Active Guard Reserve, in which Army National Guard and Army Reserve soldiers are placed on federal active duty status and serve full time, receiving the same benefits and entitlements of active duty soldiers.  

If in fact the appellant was a federal civilian employee from 1983 to 2002 while employed as a supply technician at U.T.E.S. #1, the appellant's hearing loss, which he initially claimed was the result of his working at U.T.E.S. #1, would not be considered to have been incurred as a result of active military, naval, or air service during that period.  

Notwithstanding the above, the Board cannot definitively establish that the appellant's work at U.T.E.S. #1 from 1983 to 2002 was as a federal civilian employee.  In this case, there is no official confirmation of that fact from the National Guard, or other federal department, associated with the record.  Furthermore, other than the appellant's active duty for training period, the appellant's periods of reported Selected Reserve/National Guard service have not been verified.  The Board is puzzled by the appellant's unexplained report, as noted above, of entering "reserve service" at Santa Ana, California in 1959, and subsequently leaving reserve service, also in Santa Ana, California, in 1963.  The Board notes that following his active duty for training period, the appellant was required to complete, per his DD Form 214, a remaining service obligation of 7 years and 2 months apparently with the Texas Army National Guard.   

As noted above, the appellant has contended that noise exposure during his active duty for training period in 1958 and 1959, as well as National Guard service, have caused his hearing loss.  The Board concludes that prior to adjudication of the appellant's claim his periods of service should be verified.  

Therefore, on remand the RO should verify all of the appellant's reported Selected Reserve/National Guard service, to include all active duty, active duty for training, and inactive duty for training periods.  The RO should also obtain official verification as to the capacity (federal civilian employee, National Guard, Active Guard Reserve, etc.) in which the appellant was employed as a supply technician at the U.T.E.S. #1 from 1983 to 2002.  Additionally, the RO should make reasonable efforts to obtain the appellant's personnel records, which were noted in the claims file to have been retired to Code 13 (i.e., the National Personnel Records Center).  

The Board also emphasizes that if additional periods of active duty, active duty for training, or inactive duty training are identified based on the development above, the RO should make a reasonable attempt to obtain service treatment records associated with those periods of service.  Furthermore, an additional VA medical examination should also be scheduled, if warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant's reported Selected Reserve/National Guard service should be verified, to include all active duty, active duty for training, and inactive duty for training periods.  

If additional periods of active duty, active duty for training, or inactive duty training are identified based on the above, the RO should make a reasonable attempt to obtain any available service treatment records associated with those periods of service.  

2.  Verify in what capacity (federal civilian employee, National Guard, Active Guard Reserve, etc.) the appellant was employed as a supply technician at the U.T.E.S. #1 from 1983 to 2002.  

3.  Obtain the appellant's personnel records, noted as retired to Code 13 (the National Personnel Records Center).  If the records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2011).  

4.  Following the above development, if warranted, an additional VA medical examination (to include a nexus opinion concerning the etiology of the appellant's hearing loss and whether it is traceable to military service) should also be scheduled.  

5.  Thereafter, readjudicate the appellant's claim in light of all additional evidence.  If this claim continues to be denied, send the appellant and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

